Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 1 of 13

EXHIBIT 1
Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 2 of 13

 

 

In The Matter Of:
CHAE BROTHERS, LIMITED LIABILITY COMPANY, ET AL. v.
MAYOR AND CITY COUNCIL OF BALTIMORE, ET AL.

 

KALIOPE PARTHEMOS
January 12, 2021
COPY

 

CourtScribes, Inc.

"Delivering More For Less"
(833) 727-4237
info@courtscribes.com

www.courtscribes.com

 

 

 
Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 3 of 13
COPY

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

CHAE BROTHERS LIMITED
LIABILITY COMPANY, Et Al.,

Plaintiff,
Te : CASE NO.:
1:17-CV-01657-GLR
MAYOR & CITY COUNCIL OF
BALTIMORE, Et Al.,

Defendant.

 

Tuesday, January 12, 2021

Deposition of

KALIOPE PARTHEMOS,
a witness called for examination by counsel for the
Plaintiffs, pursuant to Notice, hosted via virtual
videoconference by CourtScribes, Inc., commencing
at approximately 9:00 a.m., there being present on
behalf of the respective parties:
bk

BB ND BD RD RD ep ea es
nO Se Ww He KF CO COBO CO HS DH OO Se hum ULUmreELlLUlU

Oo CO ws DH WM Se Ww hf

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 4 of 13

COPY

A Explaining why we had liberal leave. And
just answering questions that the business
community had.

Q When you say that you were -- in part to
prepare for the protests -- in touch with the
Governor's Office, what kind of communications was
the City having with the Governor's Office with
respect to the protests?

A I specifically spoke to the Governor's
Chief of Staff. I can't remember if it was Friday
or Saturday morning. Because Commissioner Batts
had some concerns over the, I guess, the amount of
resources that the State Police sent.

And I remember there was another issue
that I had to speak specifically to the Governor's
Chief of Staff about, but I can't remember what it
was.

Q Do you remember who the Governor's Chief
of Staff was at that time?

A I knew you were going to ask that

question, and I can see the guy's face, but I

cannot remember his name. I'm sorry.
Q Okay.
A I can't remember his name.

0 Just so I think we're talking about the

56.
Oo ~ Dm NO S&S Ww HR ke

10 |

11
12

13 |
14
15

16
17
18

19°

20
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 5 of 13

COPY

Staff contacted me and told me that I would -- that

he would be my point of contact for that week.

that's why he and I were communicating.

So

0 Okay. So that was kind of the line of

communication that had been established for that

time period. Is that what you're saying?

A Yes,

Q So Chief Hyatt also testified that prior

to April 25th, 2015, she participated in meetings

where it was discussed and/or decided that the

Baltimore City Police Department officers, police

officers, would have to seek permission to make

certain types of arrests during the protests.

Do

you recall hearing about such arrest procedures?

A I don't.

Q Okay. Do you recall there being any

discussions about ensuring that protesters were

given enough space to exercise their First

Amendment rights to protest?

A I remember there being discussions on the
Ferguson model. I believe there may have been

tabletop exercises with regards to the lessons

learned after the Ferguson model with regards to

how to handle protests, and that the Ferguson model

was -- and then whatever best practices.

I
Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 6 of 13
COPY

1| remember the Ferguson model being discussed a lot.

based on that report that law enforcement

2 | Q Okay. And I'm sorry, I'm not familiar
3. with the Ferguson model. If you could describe
4 what the Ferguson model is?

5 A There was a report after Ferguson with
6| regards to -- and there were tabletop exercises
7

8

throughout the country had used. And it was with

9 regards to what went wrong during Ferguson.

10 | And one of the things, I believe, was

11 | confronting the protesters and having the --

12. treating them with -- you know, having on riot

13. gear on immediately without just allowing people to
14. ~protest.

15 0 Okay. So there was a discussion, you

16) said, regarding the Ferguson model or what you just
17; spoke about. What was discussed?

18 A From what I remember -- I can't remember
19, if it was at that time or after. But it was the

20 fact that -- like, what went wrong in Ferguson and
21. what went wrong during the protest, and the show of
22 force from the beginning, and not allowing people
23. just the opportunity to protest was what escalated
24, the violence.

25 | Q Okay. And so were there discussions
~“ M® Oh Be Ww SB Fe

Co Oo fw

12 |
13
14
15 |
16
17 |
18
19
20
21
22
23
24
25

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 7 of 13
COPY

79

about how not to do that?

A I remember there being discussions that
they would put on riot gear when it was necessary,
but the initial approach would be to allow the
protesters the opportunity to protest.

I mean, people had a right to be angry
and upset and wanting answers. You know, a
gentleman died in police custody. There's no

excuse for that.

And so we understood -- you know, I
understood -- I don't know about everyone else, I'm
sure everyone else did as well -- that tensions
were high, and people deserved answers. I mean, we

wanted answers.

So we understood that people were upset,
and that people were going to protest, and that
people should have the right to protest.

Q Sure, I'm sorry?

A You know, it's a democracy, and people
should have the ability to protest and not he
approached with a show of force and tear gas and
riot gear. So that was the discussion that we were
having.

Q So I hear two issues that I'd like to

talk about. First is the donning of riot gear.
MD DM MR KR MP MR BB BH BB BE EB EH EE EB
Oo Bm WwW Be FEF OD © CO WD DH Hw B® WD HY FEF BD

Do CO aS MD CW oe Ww NM Fr

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 8 of 13
COPY

During Chief Hyatt's deposition, she also testified
that prior to April 25th, 2015, that she had
participated in meetings where it was discussed
and/or decided that police officers should not wear
riot gear until it was deemed necessary.

A Yes. That was what Commissioner Batts
told us that their approach would be.

Q Okay. So they were --

A But we don't make the public safety
decisions. That was all left up to the Police
Commissioner. And his approach -- again,
referencing the mistakes that were made in
Ferguson, based on that report -- were to not have
riot gear until necessary.

Q Okay. So Commissioner Batts let you
guys, the City, know that this is what they were
going to do. Is that correct?

A Yes.

Q Was there any discussion as to whether or
not that was the proper thing to do between the
City and the police department?

A It was a police operation. We don't --
you know, he explained to us why that was going to
be the approach. He's hired to do his job. It was

-- I don't remember there being questions.

80
hr

MR BN BM BR MR NR BR BR es a i
oO 8 WY BD EF OD bo @ a HD oO Ww WwW DH FF CS

oc CO aS HD OF BS WH WM

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 9 of 13
COPY

I think we had all -- were familiar with
Ferguson. I know the Mayor, during the U.S.
Conference of Mayors, had been briefed on the
Ferguson model.

At the time, there was a lot of
discussion about the Ferguson model. It was on TV.
There was a lot of discussion about what went
wrong. So I don't -- I think everyone basically
understood the approach.

Q Okay. So was Commissioner Batts letting
the City know what he was directing the Baltimore
City Police Department to do? Things like, “Hey,
we're going to tell people not to wear riot gear
unless it's necessary." Was he communicating his
strategies to the City?

A I mean, it wasn't a play-by-play. The
man was working and in the middle of everything.
But before, when we asked if he was ready, if he
needed anything else, did he hear --

You know, because we have community
people calling us. We have business people calling
us. We have our Mayor's Office of Community
Liaisons coming to us. And we're hearing this,
we're hearing this, we're hearing this.

So there was either a call or a meeting,
f

Se
Bm Ww ho

Fe Oo So CO OU SYlUlUMMGSGlUOULULUllUh SU ON

ho
wn

16
17
18
19
20
21
22
23
24

25 |

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 10 of 13

COPY

I can't remember which, saying, "Okay, we
understand this is going to happen. It's going to
start at whatever time. Are you ready?" And he
said, "Yes."

Q Okay. Now, in addition to the riot gear,
you said you recall discussions with the police
department, with Commissioner Batts that, "Hey, you

know, tensions are high. Ferguson model doesn't

work. We need to allow them to protest." Correct?
A I don't think it was "we need to allow
them to protest." I remember there being

discussions with regards to whatever came out in
the Ferguson report, like, the after-report with
regards to what happened. And I mean -- and
stating that this was the best approach for a
protest.

Q Sure. Well, I guess what I'm saying is
this. If people are protesting legally, not
committing any crimes, not committing any property
destruction, not committing any violence -- they're
peacefully protesting --

A Which had been happening the entire week.

Q If people are peacefully protesting and
not breaking any laws, there's no need to tell the

police, "Hey, don't do anything." Because they're
10 |
11 |
12 |

13
14
15
16
17
18
19
20

21 |
22 |
23

24
25

Oo CO ~s Mm Mm & GWG Mm FF

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 11 of 13

 

COPY
a 133
Q It was just, "Hey, be prepared in case we
need to." That was kind of the marching orders?
A Yes.
0 Was there any discussion at that meeting

with respect to the National Guard?

A No.

Q Now, after the events that had occurred
on April 25th -- the violence, the looting, and the
property destruction -- was there any discussion as
to whether the approach to the protest or
protesters should change?

A I don't remember.

Q Do you recall there being any discussions
with the Baltimore City Police Department after
April 25th had occurred, "Hey, we need to tighten
the reigns up a bit. We need to ensure that this
type of activity -- the violence, property
discussion, and looting -- does not happen moving
forward."

A I don't remember.

QO Now, I assume your discussions with
Commissioner Batts are ongoing with respect to
resources as we pass through April 25th. [Is that
correct?

A I remember him telling me that they were
tr

Oo CO SS DH CH Se Ww NN

NM BR MR MR MR NR BY Be Ree Re eS Se eS ee
wm &® WwW MB FSF OO oe OB WH WO B® WY MB FF GS

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 12 of 13
COPY

ready for the purge. They were aware of it, and
they were prepared. I don't remember any other
discussions. That doesn't mean they didn't occur.

QO Okay. At this point, after April 25th,
do you recall engaging in any discussions or making
other phone calls to outside jurisdictions, similar
to the call that you had --

A No.

0 I'm sorry?

A No. No, I don't.

Q Let me step back for a second and go back

to April 25th. And if I could direct you to

Exhibit 19?

MR. HWANG: Can we mark that as Exhibit
19? It's Bates stamped -- produced by the City,
Bates stamped CITY00039193.

(Whereupon, a document was marked for
identification Parthemos Deposition Exhibit No.
19.)

THE WITNESS: Okay.

BY MR. HWANG:

0 Now, you sent the email that was sent in
Exhibit 19 on April 25th, 2015 at 6:48 p.m. Is
that correct?

A Yes.

134 |
co Oo OO SS DB NO Be Ww BR FR

BORN ROR i a a is
BP Ww fw FP Oo wo wo AY DH OF Be WH HR FH

ho
cn

Case 1:17-cv-01657-SAG Document 123-3 Filed 04/09/21 Page 13 of 13
COPY

there were conversations about the funeral,
expectations of what was going to happen at the
funeral, as well as students planning the purge.

0 Okay. So April 27th was setting up to be
a pretty important day, right? There was the
funeral, the purge, as you expected. And so it was
kind of a big day on the City's calendar. Would
you say that's accurate?

A It was a big day on the City calendar
generally. Because you were having the funeral of
someone who was killed in police custody that
everyone -- including the police department, the
Mayor's Office, and the entire city and nation --
were upset about, coupled with what happened on
Saturday.

Q Okay. And now the purge, correct?

A Yes.

Q Now, if I could direct your attention to
-- actually, if we could stay on the purge. Did
the City take any additional measures in light of
this expected student purge?

A The Police Commissioner told us that he
was aware of it and that they were prepared.

Q Okay. Anything else?

A I don't remember.

144
